Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Notice of allowance in response to After final communications received on 1/21/22.
Claims 4, 12, 20-21, 24-25 have been cancelled.
Claims 1, 9 and 17 have been amended.
In response to the amendments filed on 1/21/22, 35U.S.C 103 rejections for claims are withdrawn.
Therefore, Claims 1-3,5-11,13-19,22-23 are now pending and have been allowed.

Reasons for Allowance
The claims are directed to a process/system for article estimation including determining the value of the article based on the standard picture and the actual picture and determining a pickup method based on user credit information/limit.
The closest prior art, Hammer (US 2015/0127430) discloses receiving an article for estimating; obtaining an actual picture of the article and providing an appraisal. Bowles (2016/0098689) teaches pictures of articles from a plurality of angles used in estimation/appraisal. 
Dion (US 2017/0323279 A1) teaches sending an installation package to the end user device determining, by the server and based on credit information of the user, that the user is not a risky user ([0319]-[0320] the app is capable of communicating with a third party service, for instance using web services or other sort of preferably encrypted communications so that the third party service, after having confirmed the identity of a client using their own internal process, confirms to the app that the client identity is validated. Typical third party applications use reliable methods to ensure that an online client is a legitimate client (not risky), for instance, by ensuring that his account has a link to a valid banking account, credit card, verified driving license, [0321]); after determining the value of the article, determining, by the server, a pickup method to pick up the article from the user.([0318] system has a minimum of client identity such as photo ID, the system may request a delay in visiting the kiosk in order to reduce potential fraud. The system may 
Yost (US 9,672,543 B1) teaches obtaining an actual performance of the article and determining a value based on standard picture, the actual picture and performance data (Col 16 lines 17-33)
Bowles (US 10,860,990B2) disclose presenting an estimate for article based on condition and providing prompt to recycle the article
However, none of the prior art/evidence at hand teaches or render obvious claimed limitations including at least “after determining the value of the article, determining by the server and based on the credit information of the user, a pickup method……using a first recycling method as the pickup method in response to determining that the credit limit of the user is not less than a specified credit limit; and using a second recycling method as the pickup method in response to determining that the credit limit of the user is less than the specified credit limit”. The claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 







Conclusion

Seippel (US PgPub 20100076794 A1) teaches systems for valuating and tracking items of property;
 Fu (US PgPub 20160012503 A1) teaches a method and system for providing a transaction platform for pre-owned merchandise.
 Bowles (US 2016/0284019) obtaining, by the server, an actual performance of the article (Bowles [0109] states “The couplings from the kiosk 100 and to a remote computer are preferably a single coupling to a communications network such as the internet via wired LAN, wireless LAN, cellular or any other proprietary communications system. The Kiosk 100 preferably includes a processor 160 for processing the information obtained from the mobile phone and for controlling the components of the kiosk 100.)
Bennett (US 2015/0339736) discusses a system comprises a device under test, a testing device coupled to said device under test via a direct connection, and a post-sales support server communicatively coupled to said testing device via a wide area network connection.
Bowles (US 10,860,990) discusses obtaining information from, evaluating, and pricing mobile phones, tablet computers, laptop computers, and/or other electronic devices for recycling 
Bowles (US 10,417,615) discusses identifying and evaluating an electronic device to facilitate processing (e.g., purchasing) the device. In some embodiments, the present technology includes a self-service evaluation apparatus and a cashier terminal that identifies and evaluates a device and that facilitates purchase and recycling of the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629